Citation Nr: 9935855	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-24 305	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased, compensable, evaluation for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim initially came before the Board in March 1999.  It 
was remanded for the performance of a physical examination.


REMAND

Service connection for pes planus, a left ankle disability, 
and a right knee disability, was granted via a rating 
decision of June 1996.  This rating decision was based, in 
part, on a VA general medical examination, conducted in 
October 1995.  As noted in the March 1999 remand, this 
examination was not adequate for the purpose of further 
adjudication of the veteran's claims for increased ratings 
for these disabilities.  The claims folder currently 
indicates that the veteran was scheduled for a comprehensive 
orthopedic examination at VAMC Birmingham on May 19, 1999.  
It further indicates that he failed to appear for 
examination.  The claims folder does not, however, contain 
any evidence regarding notification of this examination which 
may have been provided to the veteran.  Without such 
evidence, the Board cannot assume that the veteran was aware 
of this appointment.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be re-scheduled 
for a comprehensive orthopedic 
examination for the purpose of 
ascertaining the degree of disability 
attributable to his right knee, left 
ankle, and bilateral pes planus 
disorders.

2.  The examining physician should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59, on each joint examined.  
A complete rationale for all opinions 
expressed must be provided.

3.  If the veteran fails to report for 
examination, a copy of the letter sent to 
the veteran, notifying him of the 
examination, together with evidence 
regarding the date such notice was 
mailed, should be included in the claims 
folder before it is returned to the 
Board.

Upon completion of the above listed items, the RO should 
review the veteran's claims for increased ratings.  If the 
determination remains adverse the RO should provide the 
veteran a supplemental statement of the case and adequate 
time to respond.  The claim should then be returned to the 
Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___ 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1994).




